       Case 1:18-cv-04921-PGG-KHP Document 180
                                           181 Filed 02/08/21 Page 1 of 1




                                                                                                Adam S. Heder
                                                            ϬϮͬϬϴͬϮϬϮϭ                    Direct: 503.596.2920
                                                                                       adamh@hbclawyers.com
                                                                                  Admitted in Oregon and California


                                             February 8, 2021

VIA CM/ECF

The Honorable Magistrate Judge Katharine H. Parker
500 Pearl Street, Room 750
New York, NY 10007
                                                                                                       ϬϮͬϬϴͬϮϬϮϭ
         Re:       Sparrow Fund Management, LP v. MiMedx Group, Inc. et al.
                   Case No. 1:18-cv-04921-PGG-KHP
                   Joint Motion for Modification of Briefing Schedule

Dear Judge Parker:

        On January 26, 2021, the parties participated in a discovery conference with you telephonically.
You issued an order requiring Plaintiff’s Motion to Compel be submitted by February 9, 2021, with the
opposition due by February 23, 2021, the reply due by March 2, 2021, and the hearing/conference
scheduled for March 3, 2021.

         The parties have been conferring in the meantime and have narrowed the issues and universe of
documents at issue. As a result, the scope of the motion to compel has changed and continues to change
as the parties continue to confer. Defendant, for instance, is producing early this week a revised version
of its privilege log both to reflect its narrowing but also to comply with your ruling from the January 26,
2021 conference.

        As a result, the parties require a bit more time to prepare their respective briefs to respond to the
changed landscape. Plaintiff respectfully requests that it have until this Friday, February 12, 2021, to
submit its motion to compel. Defendant, in turn, respectfully requests that it have until February 25, 2021
to submit its opposition. The parties do not propose any changes to the due date for the reply brief or
the hearing/teleconference.

         Thank you for your consideration.

                                                  Very truly yours,

                                                  HARRIS BERNE CHRISTENSEN LLP


                                                  Adam S. Heder
                                                  Admitted Pro Hac Vice
cc:      All Counsel of Record (via ECF)




Main Office
15350 SW Sequoia Parkway                         T 503.968.1475
Suite 250                                        F 503.968.2003
Portland, OR 97224                               W hbclawyers.com
